Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Allen “F” Calton, Appellant                           Appeal from the 348th District Court of
                                                       Tarrant County, Texas (Tr. Ct. No. 348-
 No. 06-16-00014-CV         v.                         281946-15).       Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 Debra Spisak, Appellee                                Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED JULY 13, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk